Case 8:15-cv-02034-JVS-JCG Document 981-3 Filed 05/11/20 Page 1 of 3 Page ID
                                 #:68291




                            Exhibit 2
Case 8:15-cv-02034-JVS-JCG Document 981-3 Filed 05/11/20 Page 2 of 3 Page ID
                                 #:68292



   From:            James M. Sabovich
   To:              "Josh ua Furman"; Dawn Conrad; Peter Arhancielsky
   Cc:              EDWARD SUSOLIK; David Darnell
   Subject:         RE: Natural Immunogenics Corp. v. Newport Trial Group, et al.(Our File No. 3670-02)
   Date:            Tuesday, March 10, 2020 2:50:34 PM
   Attachments:     image001.pnq


   J osh —


   Thanks for the response. I'l l cal l you at 2 pm on Thursday.


   Best


   J im


   From: Joshua Furman [mailto:jfurman@emord.com]
   Sent: Tuesday, March 10, 2020 2:06 PM
   To: James M. Sabovich; Dawn Conrad; Peter Arhangelsky
   Cc: EDWARD SUSOLIK; David Darnell
   Subject: RE: Natural Immunogenics Corp. v. Newport Trial Group, et al. (Our File No. 3670-02)

   Counsel,

   We are not available tomorrow, but we can have a call Thursday at 2pm. Please let me know if that
   works for you.

  Joshua S. Furman, Esq. I EMORD & ASSOCIATES, P.C. 1 2730 S. Val Vista Dr., Bld. 6, Ste 133 I Gilbert, AZ
  85295 I Firm: (602) 388-8899 I Direct: (602) 388-8901 I Facsimile: (602) 393-4361
  www.emord.com



                  ASSOCIATES
  NOTICE: This is a confidential communication intended for the recipient listed above. The content of
  this communication is protected from disclosure by the attorney-client privilege and the work product
  doctrine. If you are not the intended recipient, you should treat this communication as strictly
  confidential and provide it to the person intended. Duplication or distribution of this communication is
  prohibited by the sender. If this communication has been sent to you in error, please notify the sender
  and then immediately destroy the document.


  From: James M. Sabovich <jsa bovichPca l la ha n-l aw.com>
  Sent: Tuesday, March 10, 2020 9:14 AM
  To: Dawn Conrad <dcon radPca l la ha n-l aw.com>; pa rh a ngelskyf
                                                                   tem ord.com
  Cc: EDWARD SUSOLIK <ESPca l la h a n-law.com>; David Darnell <dd arnel lPca l l a h a n-law.com>;
  jfu r m a n@emord.com
  Subject: RE: Natural Immunogenics Corp. v. Newport Trial Group, et al. (Our File No. 3670-02)


  Counsel:


   I am writing to follow up on the meet and confer letter sent below. Are you available to discuss
Case 8:15-cv-02034-JVS-JCG Document 981-3 Filed 05/11/20 Page 3 of 3 Page ID
                                 #:68293


   tomorrow at 10:00 am? If not please indicate alternative times.

   Best


   Jim



   From: Dawn Conrad
   Sent: Friday, March 6, 2020 4:02 PM
   To: parhangelsky©emord.com
   Cc: EDWARD SUSOLIK; David Darnell; James M. Sabovich; jfurman(&emord.com
   Subject: Natural Immunogenics Corp. v. Newport Trial Group, et al. (Our File No. 3670-02)

   M r. Arhangelsky,


   Please see the attached letter of this date from James M. Sabovich. Should you have any questions
   or difficulty opening the attachment, please contact our office at your earliest convenience.

   Thank you,


  Dawn Conrad
  CALLAHAN & BLAINE, APLC
  3 Hutton Centre Drive, Ninth Floor
  Santa Ana, CA 92707
  Tel:(714)241-4444, Ext. 428




   Disclaimer

  The information contained in this communication from the sender is confidential. It is intended solely for use
  by the recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that
  any disclosure, copying, distribution or taking action in relation of the contents of this information is strictly
  prohibited and may be unlawful.

  This email has been scanned for viruses and maiware, and may have been automatically archived by
  Mimecast Ltd, an innovator in Software as a Service (SaaS) for business. Providing a safer and more
  useful place for your human generated data. Specializing in; Security, archiving and compliance. To find out
  more Cl ick Here,
